Case 1:19-cr-10080-NMG Document 1087-12 Filed 04/17/20 Page 1 of 4




            EXHIBIT L
            Case 1:19-cr-10080-NMG Document 1087-12 Filed 04/17/20 Page 2 of 4


FD-941 (2-26-0 I)




                     CONSENT TO SEARCH COMPUTER(S)

                    I,   -~F_\_f)
                               ___________________, have                                                  been asked by Special Agents of the

       Federal Bureau of Investigation (FBI) to permit a complete search by the FBI or its designees of any and all computers,

       any electronic and/or optical data storage and/or retrieval system or medium, and any related computer peripherals,

       described below:


       CPU Make, Model & Serial Number (if available)


       Storage or Retrieval Media, Computer Peripherals




       and located at        --'-RJ-=-=e=--s_;_
                                            ·de  n_c_e..._T_n--'-n----l-,_C_;_h_,__€-='
                                                __                         ,           --)S---=.e_Q_1-l
                                                                                                    , _fa1__:_A____.:__ _ _ _ _ _,   which I own, possess,

        control, and/or have access to, for any evidence of a crime or other violation of the law. The required passwords, logins,

        and/or specific directions for computer entry are as follows:                              -"B'-------------------
                    I have been advised of my right to refuse t consent to this search, and I give permission for this search, freely

       and voluntarily, and not as the result of threats or prnmises of any kind.

                    I authorize those Agents to take any evidence discovered during this search, together with the medium in/on which

        it is stored, and any associated data, hardware, software and computer peripherals.


        ~K~q
        Date
                                                                                  -~
                                                                                   -~~~~~~~-
                                                                                  Signature

        OCX, f J5/Q?.O/Cf
        Date
               /         1
                                                                                    /1-a~te~
                                                                                  si;atu7eOfitfleSS
                                                                                    KcGt\'jl\ Cedr or1e_
                                                                                   Printed Full Name of Witness


                                                                                   Location




                                                                                                                           SINGER-VOL016-005207
   Case 1:19-cr-10080-NMG Document 1087-12 Filed 04/17/20 Page 3 of 4




         This is to certify that on     O~ / !5         /-;x, 0 JC\                                   Res\de.nc.t_
                                                                                                           at                  "It1<1
                                             1      7
                                                                                                      cJ-,~J :s eo....         f1 A
Special Agents of the Federal Bureau of Investigation, U.S. Department of Justice, conducted a complete search of any /

and all computers, any electronic and/or optical data storage and/or retrieval system, and any related computer peripherals.

         I certify that   Retkifl~as   removed from my custody by those Agents.
                     o Y\ I~   I p'\\o V\L       1- t
                                                                      (Signed)     y,_}JYV
Witnessed:

                                                                                 Federal Bureau of Investigation
                                                                                 U.S. Department of Justice




                                                                                 ~
                                                                                 Federal Bureau of Investigation
                                                                                 U.S. Department of Justice




                                                                                                           SINGER-VOL016-005208
         Case 1:19-cr-10080-NMG Document 1087-12 Filed 04/17/20 Page 4 of 4



                                        G:l>' U.S.GOVERNMENT PRINTING OFFICE:'.1015-39 1-063
 -- -      --- -          -   --   - - - - - - - - - - - -- --                                 -   -- - - -     --   ~-- -        - --   --
FD-597 (Rev. 4-13-2015)                                                                                       Page _ _ of _   _

                                UNITED STATES DEPARTMENT OF JUSTICE
                                      FEDERAL BUREAU OF INVESTIGATION
                                                     Receipt for Property

Case ID:    --                                       ____
           On(date)       o~//5
                            r   I
                                  /~019                      item {s) listed below were:
                                                             ~ Collected/Sei7.ed
                                                             ~ Received From


                                                             B   Returned To ·
                                                                 Released To



(Street Address)   - - - - ---=----- - - - - - - - - -- -- -- - - - - - -- -
(City) - - - -- -- - - -- -- - -- - - - - -- -- --                                                                - - - -- -



Descriptionofltem(s):         rphoQSL -q- +
                              :rme\                                    So8S




Received By:          -Jfo.~   gnatUre)
                                        ~                              Received From:


..~-'-•-.11U--.Jl'i••·· Ko._\t-l'-11\ Ced roY\.JL                     Printed Namelfitle:
                                                                                                       SINGER-VOL016-005209
